internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc p si plr-113788-00 date date number release date index number legend x y d1 d2 d3 d4 d5 d6 n shareholders plr-113788-00 dear this letter responds to your letter dated date and subsequent correspondence written on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts according to the information submitted x incorporated on d1 and became an s_corporation effective d2 in d3 x purchased a n percent interest in a foreign_subsidiary y which caused x to become a member_of_an_affiliated_group under sec_1504 at the time of the purchase a corporation that was a member_of_an_affiliated_group was an ineligible_corporation under sec_1361 as a result x’s subchapter_s_election terminated under sec_1362 in d3 x represents that as soon as the termination was brought to its attention it took steps to obtain relief x represents that it did not intend to terminate its subchapter_s_election and that events resulting in the termination were not motivated by tax_avoidance or retroactive tax planning x and its shareholders continued to file tax returns as if x was an s_corporation further x and its shareholders agree to make any adjustments that may be required consistent with the treatment of x as an s_corporation x also makes the following representations x will file form_5471 information_return of u s persons with respect to certain foreign_corporations for tax years d4 through d5 y did not have any subpart_f_income during tax years d4 through d6 none of the income gain loss deduction or credits of y were reported on the tax_return of x and x has no current intention to dispose_of any interest in y law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines a small_business_corporation in part as a domestic_corporation which is not an ineligible_corporation sec_1361 as in effect for taxable years beginning on or before date provided that for purposes of sec_1361 the term ineligible_corporation means any corporation that is a member_of_an_affiliated_group determined under sec_1504 without regard to the exceptions contained in sec_1504 however effective for taxable years beginning after date the term ineligible_corporation no longer includes a corporation that is a member_of_an_affiliated_group plr-113788-00 sec_1362 provides that an s election under sec_1362 shall be terminated whenever at any time on or after the first day of the taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation the termination is effective on and after the day of the termination sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder in the corporation at any time during the period specified under sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation shall be treated as an s_corporation during the period specified by the secretary s rep no 97th cong 2d sess 1982_2_cb_718 in discussing sec_1362 of the code states in part if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts conclusion after applying the law to the facts submitted and the representations made we conclude that x’s s_corporation_election under sec_1362 was terminated when x purchased a n percent interest in y we conclude that the termination constituted an inadvertent termination within the meaning of sec_1362 therefore under the provisions of sec_1362 x will be treated as continuing to be an s_corporation from d3 and thereafter provided that x's s_corporation_election was valid and has not otherwise plr-113788-00 terminated under sec_1362 this ruling is contingent on x and all of its shareholders treating x as having been an s_corporation for the period beginning d3 and thereafter accordingly all of the shareholders in x in determining their respective income_tax liabilities for the period beginning d3 and thereafter must include their pro_rata share of the separately and nonseparately computed items of x under sec_1366 make adjustments to stock basis under sec_1367 and take into account any distributions made by x under sec_1368 if x or its shareholders fail to treat x as described above this ruling shall be null and void additionally this ruling is conditioned on x filing a form_5471 for tax years d4 through d5 penalties and interest might be applicable to the late filing of the forms the rulings contained in this letter are predicated upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of this information representations and other data may be required as part of the audit process except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent under a power_of_attorney on file with this office we are sending a copy of this letter to x sincerely yours mary beth collins assistant to the chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
